
	
		II
		110th CONGRESS
		1st Session
		S. 1306
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Obama (for himself,
			 Mr. Durbin, and Mrs. Clinton) introduced the following bill; which
			 was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Consumer Product Safety Commission to
		  classify certain children’s products containing lead to be banned hazardous
		  substances.
	
	
		1.Short titleThis Act may be cited as the
			 Lead Free Toys Act of
			 2007.
		2.Ban on
			 children’s products containing lead
			(a)Banned hazardous
			 substancesNot later than 180
			 days after the date of enactment of this Act, the Consumer Product Safety
			 Commission (referred to in this Act as the Commission) shall
			 prescribe regulations classifying any children’s product containing lead to be
			 a banned hazardous substance within the meaning of section 2(q)(1) of the
			 Hazardous Substances Act (15 U.S.C. 1261(q)(1)).
			(b)Definition of
			 children’s product containing leadAs used in subsection (a), the
			 term children’s product containing lead means any consumer
			 product marketed for use by children under age 6, or whose substantial use by
			 children under age 6 is foreseeable, and containing more than trace amounts of
			 lead, as determined by the Commission and prescribed in the regulations
			 required by subsection (a).
			(c)Certain
			 electronic devicesIf, in prescribing the regulations required by
			 subsection (a), the Commission determines that it is not feasible for certain
			 electronic devices to comply with such regulations at the time the regulations
			 shall take effect, the Commission shall, by regulation—
				(1)issue standards to
			 reduce the exposure of and accessibility to lead in such electronic devices;
			 and
				(2)establish a
			 schedule by which such electronic devices shall be in full compliance with the
			 regulations prescribed under subsection (a).
				
